

115 HR 7280 IH: To direct the Architect of the Capitol to install a commemorative plaque next to each office previously used by a Member of Congress who became President of the United States, and for other purposes.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7280IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Architect of the Capitol to install a commemorative plaque next to each office
			 previously used by a Member of Congress who became President of the United
			 States, and for other purposes.
	
		1.Commemorative plaque for offices previously used by Members of Congress who became President
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Architect of the Capitol shall design, procure, prepare, and install a plaque described in subsection (b) for display immediately next to the front door of each office that—
 (1)is located in a House Office Building or Senate Office Building; (2)was previously used by a Member of Congress who became President; and
 (3)was used as the final individual Member office room of such Member. (b)ContentsA plaque installed pursuant to subsection (a) shall—
 (1)commemorate the use of the office by a Member of Congress who became President; and (2)provide such information about the use of the office as the Architect of the Capitol considers appropriate.
				